Citation Nr: 0806088	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for major depression 
secondary to migraine headaches.

2.  Entitlement to service connection for major depression 
secondary to migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD) secondary to migraine headaches.

4.  Entitlement to service connection for paranoid 
schizophrenia secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for major depression and PTSD 
secondary to migraine headaches finding that the veteran had 
not submitted new and material evidence to reopen the claims; 
and denied entitlement to service connection for 
schizophrenia secondary to migraine headaches.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claims 
of service connection for major depression and PTSD.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
requested a Board hearing, but later withdrew the request in 
September 2007.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for major depression secondary to migraine 
headaches in August 2001.  The veteran did not appeal the 
denial and it is now final.

2.  Evidence received since the final August 2001 RO decision 
is not cumulative and raises a reasonable possibility of 
substantiating the service connection claim for migraine 
headaches.

3.  The medical evidence is equally-balanced as far as 
whether the veteran's major depression is related to his 
service-connected migraine headaches.

4.  In a signed statement received by the RO in July 2007, 
and subsequently forwarded to the Board prior to the 
promulgation of a decision, the veteran indicated that he 
wished to withdraw his appeal with respect to the claim to 
reopen service connection for PTSD secondary to migraine 
headaches and service connection for paranoid schizophrenia 
secondary to migraine headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 2001 RO decision and the claim of entitlement to 
service connection for major depression secondary to migraine 
headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Major depression is proximately caused by or related to 
the service-connected migraine headaches. 38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.310(a) (2007).

3.  Because the appellant has withdrawn his appeal with 
respect to the claim to reopen service connection for PTSD 
secondary to migraine headaches based on new and material 
evidence, the Board does not have jurisdiction to consider 
the claim and it must be dismissed. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

4.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for paranoid 
schizophrenia, secondary to migraine headaches, the Board 
does not have jurisdiction to consider the claim and it must 
be dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claim to reopen service connection for major 
depression secondary to migraine headaches based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist, including Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The service connection claim for major 
depression secondary to migraine headaches also has been 
considered on the merits.  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication, regardless of whether the veteran has 
been provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

New and material evidence

The RO originally denied service connection for major 
depression in September 1993, on the basis that there was no 
evidence that this condition was incurred in service.  The 
veteran did not file a notice of disagreement.  Therefore, 
the September 1993 decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2007).

The veteran filed a claim to reopen service connection in 
March 1997, this time asserting that his major depression was 
secondary to his service-connected migraine headaches.  The 
RO denied the claim in September 1997 on the basis that there 
was no evidence relating the veteran's depression to his 
headaches.  The veteran did not file a notice of disagreement 
with this decision; so it became final, as well.  Id.

The veteran filed subsequent claims to reopen, which were 
denied in November 1999 and August 2001, on the basis that 
the veteran had not submitted new and material evidence to 
reopen the claims.  The veteran filed a notice of 
disagreement with the August 2001 decision, but did not 
perfect the appeal after being issued a statement of the 
case.  Therefore, the August 2001 decision became final.  Id.

The veteran filed his present claim to reopen service 
connection for major depression secondary to migraine 
headaches in November 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the last final decision in August 
2001 includes VA medical records dated from 2003 to 2006 
relating the veteran's depression to his migraine headaches.  

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claim is evidence relating the 
veteran's major depression to his service-connected migraine 
headaches.  Since the VA medical records are relevant to this 
matter and raise a reasonable possibility of substantiating 
the service connection claim, the information submitted since 
the last final RO decision constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and 
reopening of the service connection claim for major 
depression secondary to migraine headaches is warranted. 38 
U.S.C.A. § 5108.





Service connection

The veteran seeks service connection for major depression, 
which he relates to his service-connected migraine headaches.  
He submitted statements from his uncle, sister, and long-time 
friend in support of his claim.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present diagnoses of major depression.  
Private hospital records dated in 1992 note that the veteran 
was hospitalized due to anxiety and depression.  VA medical 
records dated from 1997 to 2007 show various mental health 
diagnoses, which include major depression.

The veteran is service-connected for migraine headaches.  
Therefore, the determinative issue is whether the depression 
is caused by or related to the veteran's migraine headaches.

The negative evidence consists of a July 2005 VA examination 
report, which contains a medical opinion that the veteran 
does not have any symptoms of depression.  A July 2007 VA 
examiner also found that it was not possible to accurately 
describe any connection between the veteran's migraine 
headaches and his reported depression because of his gross 
symptomatology amplification.  The examiner gave a diagnosis 
of malingering based on the fact that there was a financial 
incentive to present as impaired and that the veteran 
generally was uncooperative with the examination and 
exaggerated his symptomatology.

The positive evidence consists of a February 2000 VA hospital 
record, which notes the veteran's complaints of becoming 
suicidal when he had a severe headache.  A March 2003 VA 
medical record notes that when the veteran's migraines became 
more severe he became even more depressed.  A January 2004 VA 
medical note contains the veteran's report that his headaches 
tended to exacerbate his depression.  In June 2006, a VA 
medical record notes the veteran's complaints that his 
headaches were causing his depression and suicidal thoughts.  
A December 2006 VA medical record contains a medical opinion 
that the veteran's depression was related and more probably 
than not caused to a significant extent by ongoing migraine 
headache pain.  A January 2007 VA medical record contains 
another medical opinion that the veteran's poorly controlled 
headaches and depression had a strong correlation.

The positive and negative evidence in this case is more or 
less equally-balanced.  The July 2005 medical opinion that 
the veteran does not have a diagnosis of depression is 
discounted by the other extensive medical evidence of a long-
standing diagnosis of major depression since 1992.  Also, 
whether or not the veteran was malingering during the 
examination in July 2007, the report did not address the 
etiology of the veteran's present depression, which has been 
confirmed, and whether this diagnosis is related to his 
service-connected migraine headaches.  As the two favorable 
medical opinions show that the veteran's depression is caused 
by or related to his migraine headaches, all doubt is 
resolved in the veteran's favor, and service connection for 
major depression secondary to migraine headaches is 
warranted.  38 C.F.R. § 3.102.

Withdrawn issues

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn his appeals as to the claim to 
reopen service connection for PTSD secondary to migraine 
headaches, and the service connection claim for paranoid 
schizophrenia secondary to migraine headaches.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction and 
dismissal of the issues of service connection for PTSD and 
paranoid schizophrenia, secondary to migraine headaches is 
warranted.


ORDER

New and material evidence has been submitted, and the claim 
to reopen the claim for service connection for major 
depression secondary to migraine headaches is reopened.

Entitlement to service connection for major depression 
secondary to migraine headaches is granted, subject to the 
rules and payment of monetary benefits.

The appeal with respect to the claim to reopen service 
connection for PTSD secondary to migraine headaches based on 
new and material evidence is dismissed.

The appeal with respect to the service connection claim for 
paranoid schizophrenia secondary to migraine headaches is 
dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


